NUMBER 13-06-144-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: THE STATE OF TEXAS
                                                                                           
                          
 
On Petition for Writ of Mandamus
                                                                                                      
               
 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
On
March 28, 2006, relator, The State of Texas, filed a petition for writ of
mandamus with this Court.  Relator=s petition for writ of mandamus asks this Court to
order the Respondent, the Honorable Juan R. Partida, Presiding Judge of the
275th District Court of Hidalgo County, to vacate his order dated February 1,
2005, and  to enter an order that compels
the real party in interest, Burns Motors, Inc., to produce the purchase order
and salesman=s worksheet for the 1,395 sales transactions
occurring between July 1, 2000 and June 30, 2001. 




            The
Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown itself entitled to the relief
sought and the petition for writ of mandamus should be denied.  See Tex.
R. App. P. 52.8.  Accordingly, the
petition for writ of mandamus is DENIED. 
 
PER CURIAM
 
 
Memorandum
Opinion delivered and
filed this the
3rd day of April, 2006.